DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/10/21 and 3/30/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brown, US 2020/0256547, in view of Tieszen, US 2003/0218879, and further in view of Weyer, CN 209801214.
Regarding claims 1 and 11, Brown teaches (at least in Figure 6) a luminaire comprising a body and a LED strip fixed to the body, wherein: the LED strip comprises LED chips (22) and a strip (21) to which the LED chips are fixed and which also functions as a support structure of conductors coupled with the LED chips, the LED strip comprises a tube (24) and at least partly light-transmitting material and surrounding the strip with the LED chips, at the outer surface of the tube, a fixing element (26) which is in essential parts of the same material as the tube.  Brown is silent as to a thermal conduction part and is silent as to the tube being elastic.
In the same field of endeavor of LED tubes, Tieszen teaches the tube is elastic ([0044]).  It would have been obvious for one of ordinary skill in the art at the time of filing to provide the tube with elastic material in order to increase the usefulness of the luminaire by enabling it to bend.  Tieszen fails to teach a thermal conduction part.
In the same field of endeavor of LED tubes, Meyer teaches the LED strip comprises a thermal conduction part which is of a material different from the tube and which, in the cross-section of the LED strip, is directed out- wards from the inner surface of the tube for conducting waste heat generated in the LED chips out from the tube (Figure 1).  It would have been obvious for one of ordinary skill in the art at the time of filing to provide a thermal conduction part down the length of the tube in order to remove excess heat, thereby increasing the life of the device.
Regarding claim 2, Brown, Tieszen and Weyer teach the invention as explained above and Weyer further teaches the thermal conduction part continues in a longitudinal direction of the tube substantially as far as there are LED chips in the strip surrounded by the tube (id).  It would have been obvious to combine the teachings for the reasons set forth above.
Regarding claim 3, Brown, Tieszen and Weyer teach the invention as explained above and Weyer further teaches several thermal con- duction parts in a line that continues in a longitudinal direction of the tube substantially as far as there are LED chips in the strip surrounded by the tube (id).  It would have been obvious for one of ordinary skill in the art to combine the references for the reasons set forth above.
Regarding claim 4, Brown, Tieszen and Weyer teach the invention as explained above and Weyer further teaches the thermal conduction part comprises: an inner flange which is on the inner surface of the tube against said strip, one or more outer flanges which is or which are on the outer surface of the tube or the fixing element or on the surface of a cavity in the fixing element, and a portion connecting the inner flange with the outer flange or flanges (id).  It would have been obvious to combine the teachings for the reasons set forth above.
Regarding claim 10, Brown, Tieszen and Weyer teach the invention as explained above and Brown further teaches the inner surface of the tube comprises at least one slot for receiving an edge or edges of the strip (Figure 6, slot for inserting LED strip).
Regarding claim 13, the references teach a generic method of manufacturing the device set forth in claim 1.
Regarding claim 14, the references teach a generic method of manufacturing the device set forth in claim 2.
Allowable Subject Matter
Claims 5-9, 12, and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY-ELLEN BOWMAN whose telephone number is (571)270-5383. The examiner can normally be reached Monday-Thursday; 7:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARY ELLEN BOWMAN
Examiner
Art Unit 2875



/MARY ELLEN BOWMAN/Primary Examiner, Art Unit 2875